         Case 2:18-cr-00322-PD Document 61 Filed 03/08/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :
                                            :
          v.                                :     Crim. No. 18-322
                                            :
GEORGE MATIN                                :
                                            :

                                       ORDER

      AND NOW, this 8th day of March, 2021, it is hereby ORDERED that Angela M.

Machala’s Motion for Leave to Withdraw Appearance (Doc. No. 56) is GRANTED, and Ms.

Machala shall be REMOVED from the service list.



                                                     AND IT IS SO ORDERED.

                                                     /s/ Paul S. Diamond
                                                     _________________________
                                                     Paul S. Diamond, J.
